Case 1:19-cv-04135-BMC Document 9. Filed 07/26/19: Page 1 of 1 PagelD #; 41

AFFIDAVIT OF SERVICE THROUGH THE SECRETARY OF STATE

 

UNITED STATES DISTRICT COURT Purchased/Filed: July 17, 2019
FOR THE EASTERN DISTRICT OF NEW YORK  Index# 19-¢v-4135
Mauricio Arenas . Plaintiff
against
The Lightstone Group, LLC Defendant

 

STATE OF NEW YORK

 

COUNTY OF ALBANY oma
James Perone , being duly sworn, deposes and says: deponent is over
the age of eighteen (18) years; that on July 22, 2019 | Sica at 11:45 AM_, at the office of the

 

Secretary of State of the State of New York in the City of Albany, New York deponent served the annexed

Summons in a Civil Action and Complaint with Supporting Documents
ekg : eg i on

He Lightstens Grou LLC wcgen tee _ the

 

Defendant in this action, by delivéring to and leaving with | = a : “Sue Zouky

7

 

AUTHORIZED AGENT in the Office of the Secretary of State, of the State of New York, personally at the Office of
the Secretary of State of the State of New Yor: 99 Washington Avenue, Albany. NY 2 true copies thereof and that
at the time of making such service, deponent paid said Secretary of State aie 40 dollars; That said service was
made pursuant to Section 303 Limited Liability Company Law. Deponent further says that deponent knew the
person so served as aforesaid to be the agent in the Office of the Socratily of State of the State of New York, duly

authorized to accept such service on behalf of said defendant

cameitinnieia NSE Scns i
eee i Megs
ee en

ee op uglt oeta
Description of th erson served: Approx.Age: 55-60 Approx. Wti 4

ee

 

Approx, Ht: 5'1

    
 
   

 

Color of skin’ White Hair color: Red/Blonde” Sex: Female. Other”
: aot eh :
Sworn to before me on this ‘2 ad sd

   

_22nd_ day of

ry SCHUSTER
OTARY PUBLIC. STATE OF NEW Y 23 tf James Perone
NO. 01SC8308636
QUALIFIED IN ALBANY COUNTY : > iatiny’ s File No.
“or COMMISSION EXPIRES JULY 28, 2022 x

a ee Invoices “Work Order # S1826780
Servico. Inc.. PO. Box 871. Aiaany’ NY 42201

 

 
